Mack Financial Services
                                                                                                      Exhibit "A" to
                                                                                 Master Loan and Security Agreement
Customer Name: Easterday Farms
Customer Number: 7610239
Schedule Number:

                           PROMISSORY NOTE (SECURED) AND SCHEDULE


    1. PROMISSORY NOTE (SECURED):
$1,007,890.00                                                                         Greensboro, North Carolina
(Principal Amount)                                                                    Date: 7/24/2020

          FOR VALUE RECEIVED, Easterday Farms, (individually and collectively. the "Borrower") unconditionally promises, under
seal, to pay to the order of Mack Financial Services, a division of VFS US LLC, a Delaware limited liability company (together with
its successors and assigns, the "Lender"), the principal amount of $1,007.890.00, or such lesser amount as shall equal the aggregate
unpaid principal amount of the Advances made by the Lender to the Borrower (which Advances are, by way of reference, made in
connection with that certain Master Loan and Security Agreement, dated as of 07/24/2020 (the "Agreement")), and interest on the
outstanding unpaid principal balance at the rate of 3.50% per annum (the "Interest Rate"), in lawful money of the United States of
America and in immediately available funds.

          Principal and interest shall be paid in 60 consecutive monthly payments in arrears, in the amount of See Exhibit B - Payment
Schedule, commencing on 10/20/2020 and continuing thereafter on the 20th calendar day of each month thereafter; provided, however.
that, unless due earlier, all accrued and unpaid interest and the unpaid principal balance shall be due and paid in full on 9/20/2025 (the
"Maturity Date").

         On the Maturity Date, Borrower shall pay to Lcndcr the unpaid principal, all accrued and unpaid interest, and all other
amounts payable by Borrower to Lender under the Loan Documents (collectively the "Obligations"). The term "Loan Documents"
shall mean this Promissory Note (Secured) and Schedule; the Agreement; all other Notes made by Borrower to Lender; any
guaranty(ies) of any payment or performance of the Obligations; and all other agreements or documents evidencing, guaranteeing,
securing, or otherwise relating to this Promissory Note (Secured) and Schedule, as any or all of such documents may be executed or
amended from time to time.

          In no event shall the interest, however characterized or computed, charged hereunder exceed the maximum lawful rate that a
court of competent jurisdiction shall, in a final determination, deem applicable hereto. In the event that such a court determines that the
Lender has received interest hereunder in excess ofsuch maximum lawful rate, the Lender shall promptly refund such excess amount to
the Borrower.

        Borrower, for itself and its successors and assigns, waives diligence, presentment, protest, and demand and notice of protest,
demand, dishonor, and non-payment of this Promissory Note (Secured) and Schedule.

         Prepayment, Borrower may prepay the outstanding principal balance pursuant to this Promissory Note (Secured) and
Schedule, in whole or in part, at any time prior to the Maturity Date, provided that as express conditions precedent to Lender's
acceptance of any prepayment, Borrower must: (i) give Lender at least thirty (30) days' prior written notice of its intent to make such
prepayment: and (ii) pay, in all cases (whether such prepayment is voluntary or involuntary as a result of the acceleration of the
Maturity Date), not as a penalty, but as reimbursement for the loss of the bargain, a. prepayment premium of312il /0/0 of the amount of
principal being prepaid; and (iii) pay all accrued and unpaid interest on the unpaid principal balance being prepaid. At the option of
Lender, any prepayment of principal shall be applied to payments coming due under this Promissory Note (Secured) and Schedule in
the inverse order of their due dates_

      Security Interest. THE OBLIGATIONS DUE UNDER TI EIS PROMISSORY NOTE (SECURED) AND SCHEDULE ARE
SECURED BY THE AGREEMENT.

       Governinu Law THIS PROMISSORY NOTE (SECURED) AND SCHEDULE SHALL BE GOVERNED BY AND
CONSTRUED iN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT GIVING
rFPF.CT TO ITS CtIOICE OF LAW PROVISIONS Tv IAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
A DIFFERENT .IURISDICTION. THIS NOTE IS INTENDED TO BE EFFECTIVE AS AN INSTRUMENT EXECUTED
UNDER SEAL.

                                                                   !i                                       6465751. TA



                                                                                                       EXHIBIT 3
  21-00141-WLH11                Doc 604-3          Filed 04/21/21           Entered 04/21/21 12:42:07Page
                                                                                                        Pg11ofof12
                                                                                                                 12
Mack Financial Services
    2. SCHEDULE:

Customer Name: Easterday Farms
Customer Number: 7610239
Schedule Number:

   This Promissory Note (Secured) and Schedule are secured by the Agreement.
A. Description of Equipment

 Year                Make                          Model                       VIN/Serial Number*                            .tttaachments/Botl4•
 2021                Mack                  Pinnacle 86T DayCab                 IMIPN4RYIMM001012                             Wet Kit/Local Adds
 2021                Mack                  Pinnacle 86T DayCab                 IMIPN4RY8MM001007                             Wet Kit/Local Adds
 2021                Mack                  Pinnacle 86T DayCab                I M1PN4RYXMM001008                             Wet Kit/Local Adds
 2021                Mack                  Pinnacle 86T DayCab                 IM I PN4RY I MM001009                         Wet Kits/Local Adds
 2021                Mack                  Pinnacle 86T DayCab                 IMIPN4RY8Mtv1001010                           Wet Kit/Local Adds
 2021                Mack                  Pinnacle 86T DayCub                I MIPN4RYX?v1M001011                           Wet K itil .ocal Adds



        *Last 4 numeric characters of serial number for construction equipment. Additional Equipment, if any, is listed in Exhibit A-I.

B. Address(es) of Location(s) of Primary Domicile or Garage of Equipment.
5235 N. Industrial Way
PASCO, WA 99301
C. Description of Other Personal Property.

D. Terms and Conditions of Advance.

                          Principal Amount:     $1,007,890.00
                               Interest Rate:     3.50%
                                       Term:      60 months
                          Payment Amount:       Sec Exhibit B - Payment Schedule
                                  Sales lax:     £ 0.00
                        Federal Excise Tax:     $ 101.959.80
                        Financed insurance:     $ 0.00
 Gutvantecd Asset Protection (GAP) andior
                              Debt waiver       $ 0.00
                            Origination Fee:     5 100.00
                     Registrationifitle Fees:   $ 0.00
                                       Other:   S 0.00




                                                                                                                EXHIBIT 3
 21-00141-WLH11                    Doc 604-3              Filed 04/21/21             Entered 04/21/21 12:42:07Page
                                                                                                                 Pg22ofof12
                                                                                                                          12
                                                     Delivery and Acceptance

Delivery Date: 7,2-1/2020

         Borrower represents to Lender that on the Delivery Date set forth above Borrower: accepted delivery of and inspected each
item of Equipment; determined that each item of Equipment contains all of the major components and accessories as agreed; each item
of Equipment is in good working order and condition; and that each item of Equipment is fit for immediate and continued use and
conforms to Borrower's requirements without exception.

        IN WITNESS WHEREOF, the Borrower has set its hand and seal, intending to be so bound, and together with Lender.
have executed this Promissory Note (Secured) and Schedule as of the date first above written.

Borrower:       l?:1 erday                                      Co-Borrower (if applicable):


Signature:                                       (SEAL)         Signature:                                          (SEAL)

Print Name:     C ody F.asterday                                Print Name:
Title:          Partner                                         Title:

Accepted by Lender:
Mack Financial Services, a division of VFS US LLC
Signature:
Printed Name:
Title:




                                                                                                  EXHIBIT 3
  21-00141-WLH11             Doc 604-3          Filed 04/21/21         Entered 04/21/21 12:42:07Page
                                                                                                   Pg33ofof12
                                                                                                            12
    Mack Financial Services
                                                                                 Exhibit "B"
                                                         Master Loan and Security Agreement

      Customer No:       7610239                         Schedule No:

                                           PAYMENT SCHEDULE
    Borrower agrees that the payments shall be paid in accordance with the following:

       ❑ate           Pal/ meat                 Date            Payment                    Date      Payment
    09/20/2020               0.00          10/20/2022        55,144.63                  11/20/2024          0.00
    10/20/2020          55,144.63          I1/20/2022        0.00                       12/20/2024          0.00
     1 1/20/2020             0.00          12/20/2022        0.00                       01/20/2025     55,144.63
     L 2/20/2020             0.00          01/20/2023        55,144.63                  02/20/2025          0.00
    01/20/2021          55,144.63          02/20/2023        0.00                       03/20/2025          0.00
    02/20/2021               0.00          03/20/2023        0.00                       04/20/2025     55,144.63
    03/20/2021               0.00          04/20/2023        55,144.63                  05/20/2025          0.00
    04/20/2021          55,144.63          05/20/2023        0.00                       06/20/2025          0.00
    05/20/2021               0.00          06/20/2023        0.00                       07/20/2025     55,144.62
    06/20/2021               0.00          07/20/2023        55,144.63                  08/20E2025          0.00
    07/20/2021          55,144,63          08/20/2023        0,00                       09/20/2025          0.00
    08/20/2021               0.00          09/20/2023        0.00
    09/20/2021               0.00          10/20/2023        55,144.63
    10/20/2021          55,144.63          11/20/2023        0.00
    11/20/2021               0.00          12/20/2023        0.00
    12/20/2021               0.00          01/20/2024        55,144.63
    01/20/2022          55,144.63          02/20/2024        0.00
    02/20/2022               0.00          03/20/2024        0.00
    03/2012022               0.00          04/20/2024        55,144.63
    04/20/2022          55,144.63          05/20/2024        0,00
    05/20/2022               0.00          06/20/2024        0.00
    06/20/2022               0.00          07/20/2024        55,144.63
    07/20/2022          55,144.63          08/20/2024        0.00
    08/20/2022               0.00          09/20/2024        0.00
    09/20/2022               0.00          10/20/2024        55,144.63



    Dated: 7/24/2020

    Borrower: Ea         relay Fa

    Signature:

    Print Name:      C (II, Easter

    Title:           Partner




                                                          1(l)                6465781 : TA 53: /WRY 201 7




                                                                                             EXHIBIT 3
21-00141-WLH11           Doc 604-3         Filed 04/21/21         Entered 04/21/21 12:42:07Page
                                                                                              Pg44ofof12
                                                                                                       12
Mack Financial Services
                                                                                  Master Loan and Security Agreement
                                                                                                    Acknowledgment
                                        NAME AND ADDRESS OF BUYER/BORROWER

          Legal Name:         Easterday Farms
        Street Address:       5235 N. Industrial Way

                  City:       PASCO                      State: WA                                       Zip: 99301
CUSTOMER NO. 7610239                                             SCHEDULE NO.

In accordance with and subject to all of the terms and conditions set forth in Dealer's existing Retail Finance Plan Agreement (the
"Agreement") and as assigned to VFS US LLC (the "Company"), which Agreement is hereby incorporated by reference, the
undersigned dealer ("Dealer"), for value received, hereby, acknowledges that the Master Loan Agreement and Security Agreement,
with Easterday Farms, the customer and its successors and assigns (the "Customer") to which this Acknowledgment has been
affixed (the "Contract"), is a Contract subject to the Agreement, and Dealer hereby reaffirms its representations, warranties, and
covenants contained in the Agreement as of the date of this Acknowledgment. In connection with its obligations under the
Agreement to provide Company with a perfected security interest, or good title, in the units, Dealer hereby agrees that such
obligations shall apply throughout the term of the Contract, and with respect to construction equipment: (i) Dealer will give
Company notice if Customer requests an MSO for any unit or if Dealer delivers an MSO to Customer, and (ii) Dealer will ask
Customer whether Customer intends to title a unit prior to giving Customer an MSO, and will advise Company of such intention in
writing. Dealer acknowledges that the Commission or finance participation rate, as applicable, paid for this Acknowledgment is
$5,124.60.
In accordance with the Agreement, this Acknowledgment is made: {Check One)
    [X] Without Recourse, except as to Dealer's covenants, representations, and warranties contained in the Agreement and to the extent
        of Commission or finance participation rate, as applicable, and other compensation received by Dealer.
    [I With Full Recourse. (Full guaranty of Dealer.) In addition to its representations and warranties contained in the Agreement, after
        the occurrence of an Event of Default under the Contract, Dealer unconditionally guarantees and promises to pay upon demand
        the full amount of Obligations (as defined in the Contract) remaining unpaid, including all legal and repossession costs incurred
        by Company, regardless of whether Company has repossessed the Equipment described in said Contract. Further obligations of
        the undersigned are set forth in the Agreement.
     B With Limited Recourse. In addition to its covenants, representations, and warranties contained in the Agreement and the
       Commission or finance participation rate, as applicable, Dealer is responsible for payment of an amount equal to 0 percent of the
       Total Obligation (minus unearned Finance Charges) due under the Contract as of the date of the occurrence of the Event of
       Default.
        With Fixed Recourse. In addition to its covenants, representations and warranties contained in the Agreement, after the occurrence
         of an Event of Default under the Contract, Dealer is responsible for payment of an amount equal to $0.00 regardless of the
         remaining term of the Contract at the time of default.

Dealer Subsidy (if applicable): Dealer is responsible for: a sum of $0.00 to be used to reduce the Customer's interest rate on the
Contract. The subsidy is to be paid in a single advance payment.

THIS ACKNOWLEDGMENT is made by Dealer as of 7/24/2020.


Dealer:                  ES           MENT SALES, INC.                    Accepted by: Mack Financial Services, a division of
                                                                          VFS US LLC
X
Signa     e                                                               Signature

Print                •                                                    Print Name

Title                                                                     Title




                                                                        1 (2)
                                                                                                                6465781: TA 50: RDRP 2017

                                                                                                           EXHIBIT 3
  21-00141-WLH11                   Doc 604-3           Filed 04/21/21           Entered 04/21/21 12:42:07Page
                                                                                                            Pg55ofof12
                                                                                                                     12
                                                        Acknowledgment - Equipment Listing
Customer No:   7610239                     Schedule No:

  Year         Make           Model         YIN/Serial Number              Attachments/Body
  2021         Mack         Pinnacle 86T   1M1PN4RY1MM001012               Wet Kit/Local Adds
                              DayCab
  2021         Mack         Pinnacle 861    IMIPN4RY8MMOO1OO7              Wet Kit/Local Adds
                              DayCab
  2021         Mack         Pinnacle 86T   1M1PN4RYXMMO01OO8               Wet Kit/Local Adds
                              DayCab
  2021         Mack         Pinnacle 86T    I M1PN4RY IMM001009           WET Kits/Local Adds
                              DayCab
  2021         Mack         Pinnacle 86T   1M1PN4RY8MMO01O1O               Wet Kit/Local Adds
                              DayCab
  2021         Mack         Pinnacle 86T   1M1PN4RYXMMOOIO11               Wet Kit/Local Adds
                              DayCab




                                                2 (2)
                                                                              6465781: TA 50: RDRP 2017

                                                                                   EXHIBIT 3
 21-00141-WLH11       Doc 604-3    Filed 04/21/21       Entered 04/21/21 12:42:07Page
                                                                                    Pg66ofof12
                                                                                             12
                                                                                                                                                                                '
                         , •,2A i:,    iri   .          ...;
                                                        ,_„,_                       ii .44,.
                                                                                        .      m, ••••   :3*111 ,6iiL               ,.    4345,:iik      ♦                                    ill S,
                                                                                                   STATE OF WASHINGTON
  sil                         , , ,,
                                                                                   Vehicle Certificate of Title                                                                                        ,ma.
                                                                                                         Title Number
                                                                                                                                                                   "IP       9 5
  toy                     ,                                                                                1792921067

                     Vehicle Identification Number (VIN)                                       Year                 Make                         Model                        Body style
      ;,                 1M1PN4RY1MM001012                                                        2021                MACK                         TRACTOR                          TRACTOR TR               .:
                     Title Issue Date                               Odometer Miles                       Odometer Status                         Fuel Type
                         03-Sep-2020                                  0                         Exempt - 16,000+ gross weight Diesel                                                                   o
                     Scale Weight                              Gross Vehicle Weight Rating Code                    Vehicle Color                 Prior Title State            Prior Title Number
                         22,320                                 Class 8 - 33,001 pounds and more
                     Comments
                      150972/2020


                     Brands                                                                                                                                                                                  ..
.;,
                                                                                                                                  Sale price $

                                                                                                                                  Date of sale

                     Buyer: You must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
        ...          vehicle/vessel licensing office with the appropriate fees.                                                                                                                              to
  (                  Legal Owner: To release interest, sign below and give this title to the registered owner/transferee or to a vehicle licensing office                                              ;
                     with the proper fee within 10 days of satisfaction of the security interest, or you may be liable to the owner/transferee for penalties.
                     Seller: You must complete a Report of Sale and file it with the Department of Licensing within 5 business days of the sale.
MI                   File at dol.wa.gov or at any vehicle licensing office or county auditor.                                                                                                           ei
                     Legal Owner                                                                                      Registered Owner                                                                   ?i

 iig jl                  VFS US LLC                                                                                       EASTERDAY FARMS
   '                     PO BOX 26131                                                                                     5235 N INDUSTRIAL WAY
                         GREENSBORO NC 27402-6131                                                                         PASCO WA 99301-9562




                     X
      0              Signature of first legal owner releases all interest in                   Date                   Signature of registered owner releases all interest in           Date
                     the vehicle described above. If signing for a business.                                          the vehicle described above. If signing for a business,
                     include business name, signature. and title.                                                     include business name, signature and title.
w.
 t.                  X                                                                                                X
                     Signature of second legal owner releases all interest in                  Date                   Signature of registered owner releases all interest in           Date                       ai
                     the vehicle described above. If signing tor a business,                                          the vehicle described above. If signing for a business,
 q                   include business name, signature, and title.                                                     include business name, signature, and title.
                                                                                                                      .....__—-
                                                                                                                                                                                                                  -a
                     I certify that the records of the Department of Licensing show the persons                           i_.-trt-tO a,   1_3_ervri -1Cle/it
                                                                                                                                                     —                                                            0
                     named hereon as registered owners and legal owners of the vehicle described.                     Director, Department of Licensing

              c̀r,   Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years
                     old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.
               0                                                                                                                                                                                                  8
              ii     I certify, to the best of my knowledge, the odometer reading is: 4                                                        (no tenths)       Transfer date          /     /                   2
                                                                                                                                                                                                       ,,, i•Y
              w                                                                                                       Odometer reading in miles
              IA     This reading is (check one): ❑Lithe actual mileage of the vehicle                               ❑Ein excess of its mechanic limits ❑Enot the actual mileage.                          il;
              2      Signature of transferee!buyer                                                                     Signature of transferor/seller                                                             a
              2      X                                                                                                 X                                                                                          a;
              -'d.                                                                                                                                                                                      k;        c.)
pg                   PRINTED name of transferee/ buyer                                                                 PRINTED name of transferor/seller                                                          co
                                                                                                                                                                                                                  0.
              E
               C
               cn
              (7)    Address of transferee/buyer                                                                     ; Address of transferors seller
rt <(2                                                                                                                                                  , m, r.4,...,, px,..p
                                                                                                                                                                                                       ii;
                                                                                                                                                                                                                  C

                                                                                                                                                                                                                  0.
              e                          •:.,:t.t:..„,"%, .7      sz-4'Njit'' :g    ''*                   ,zif;.      q;;T-FT 11-!:                                     .,....,,, ).
TD-420-002 (R/7/18)
                                                                                                                       ?                                     EXHIBIT 3
                              21-00141-WLH11                           Doc 604-3               Filed 04/21/21                     Entered 04/21/21 12:42:07Page
                                                                                                                                                              Pg77ofof12
                                                                                                                                                                       12
                                                                                   A„      .;1§40V:;its,           .;; :..tir, ,::-                 41 pi•::-   gltok   ..-       "        ...

 4                                                                                  STATE OF WASHINGTON                                                                                              Pii
r,                                                                     Vehicle Certificate of Title                                                       T9       C
                        bp
                            _-                                                             Title Number
                      ,,,                                                                   1792738007

                 Vehicle Identification Number (VIN)                              Year             Make                            Model                          Body style
                                                                                                                                                                                                 .
                     1M1PN4RY8MM001007                                              2021             MACK                             TRACTOR                      TRACTOR TR

                 Title Issue Date                       Odometer Miles                    Odometer Status                          Fuel Type
 0                                                                                                                                                                                               ettii
                     03-Sep-2020                          0                       Exempt - 16,000+ gross weight Diesel
                 Scale Weight                       Gross Vehicle Weight Rating Code              Vehicle Color                    Prior Title State              Prior Title Number
 io
                     22,360                          Class 8 - 33,001 pounds and more
                 Comments
                  150972/2020                                                                                                                                                                    fll,

                                                                                                                                                                                                           I
     i;
                 Brands

                                                                                                                Sale price $

                                                                                                                Date of sale

                 Buyer: You must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
                 vehicle/vessel licensing office with the appropriate fees.
 Nef             Legal Owner: To release interest, sign below and give this title to the registered owner/transferee or to a vehicle licensing office
                 with the proper fee within 10 days of satisfaction of the security interest. or you may be liable to the owner/transferee for penalties.
                 Seller: You must complete a Report of Sale and file it with the Department of Licensing within 5 business days of the sale.
 ,is             File at dol.wa.gov or at any vehicle licensing office or county auditor.
                 Legal Owner                                                                          Registered Owner

                     VFS US LLC                                                                            EASTERDAY FARMS                                                                        ep
                     PO BOX 26131                                                                          5235 N INDUSTRIAL WAY
                     GREENSBORO NC 27402-6131                                                              PASCO WA 99301-9562




1.0

                 X
     4           Signature of first legal owner releases all interest in          Date                Shen
                                                                                                        gature of registered owner releases all interest in              Date
     „           the vehicle described above. If signing for a business,                                  vehicle described above. If signing for a business,
                 include business name, signature. and title.                                         include business name, signature and title.


                 X                                                                                    X                                                                                           01,,
                 Signature of second legal owner releoses ill interest in         Date                Signature of registered owner releases all interest in              Date
                 the vehicle described above. If signing for business,                                the vehicle described above. If signing for a business,
                 include business name, signature, and title.                                         include business name, signature, and title.
                                                                                                     ...-----"
                                                                                                         ,
                                                                                                           —M26a,          . _irtiri.1--,e2wit                                                   ...
                 I certify that the records of the Department of Licensing show the persons
     T.          named hereon as registered owners and legal owners of the vehicle described.         Director, Department of Licensing
                                                                                                                                                                                                  Xif
          '03    Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years
                 old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.
 ,v       ci
 rn                                                                                                                                                                                                    a.4
          1:
          2      /   certify, to the best of my knowledge, the odometer reading is: +                                          (no tenths)              Transfer date         /   /
           a.)                                                                                        Odometer reading in miles
          .6,)   This reading is (check one): lithe actual mileage of the vehicle 'llin excess of its mechanic limits ili not the actual mileage.
           2     Signature of transferee/buyer                                                             Signature of transferor/seller
          2 X                                                                                              X
     K    Ea) PRINTED name of transferee/buyer                                                             PRINTED name of transferor/seller

          c
            CD
          "(7)   Address of transferee/buyer                                                               Address of transferor/ seller
                                                                                                                                                                                                  0lii
     tO Q
                        '                                       'ff.                                 11.                                                                               • •••
                             t-   Vrikl   2'.: M'                           .1%      •1       •                      s*.     ' ' ;I:S{F    7:11S1      WI

TD-420-002 (R/718)                                                                                                                          EXHIBIT 3
                            21-00141-WLH11                 Doc 604-3              Filed 04/21/21                 Entered 04/21/21 12:42:07Page
                                                                                                                                             Pg88ofof12
                                                                                                                                                      12
        ..;,....                                 ,r           .401 ,3:: 1ii31"131, :                          ,:i,,    dt,L,, 1,,,,,a1::: „iglitlagi.,                      t4a-   , ----        ,t:==.t: ;,.A
                                                                                                              STATE OF WASHINGTON                                                                                     li
                                                                                                   Vehicle Certificate of Title
(                                                                                                                     Title Number                                     i   9/
    4                                             ,                                                                    1792549243

                                             Vehicle Identification Number (VIN)                             Year            Make                      Model                                Body style
  V
 ,0$                                                                                                                                                                                                              ;
                                                 1M1PN4RYXMM001008                                            2021             MACK                      TRACTOR                             TRACTOR TR

                                             Title Issue Date                         Odometer Miles                  Odometer Status                  Fuel Type
                                                                                                                                                                                                                  ..,
                                                                                                                                                                                                                 v 3.
                                                 03-Sep-2020                           0                     Exempt - 16,000+ gross weight Diesel
                                             Scale Weight                    Gross Vehicle Weight Rating Code               Vehicle Color              Prior Title State                    Prior Title Number
                                                 22,340                       Class 8 - 33,001 pounds and more                                                                                                    :.
                                                                                                                                                                                                                  ..
                                             Comments
                                              150972/2020


    •                                    • Brands                                                                                                                                                                oi

                                                                                                                                        Sale price $

                                                                                                                                        Date of sale

                                             Buyer: You must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
                                             vehicle/vessel licensing office with the appropriate fees.
                                             Legal Owner: To release interest, sign below and give this title to the registered owner/transferee or to a vehicle licensing office
                                             with the proper fee within 10 days of satisfaction of the security interest, or you may be liable to the owner/transferee for penalties.
                                             Seller: You must complete a Report of Sale and file it with the Department of Licensing within 5 business days of the sale.
    0                                        File at dol.wa.gov or at any vehicle licensing office or county auditor.
                                             Legal Owner                                                                       Registered Owner

                                                 FVS US LLC                                                                        EASTERDAY FARMS                                                                     ,,
                                                 PO BOX 26131                                                                      5235 N INDUSTRIAL WAY
                                                 GREENSBORO NC 27402-6131                                                          PASCO WA 99301-9562




    s

                                             X
 ltk                                         Signature of first legal owner releases all interest in        Date               Signature of registered owner releases all interest in              Date
                                             the vehicle described above. If signing for a business,                           the vehicle described above. If signing for a business,
                                             include business name, signature. and title.                                      include business name, signature and title.


                                             X                                                                                 X
                                             Signature of second legal owner releases all interest in       Date               Signature of registered owner releases all interest in              Date
                                             the vehicle described above. If signing for a business.                           the vehicle described above. If signing for a business,
                                             include business name, signature, and title.                                      include business name, signature, and title.
                                                                                                                               ------
                                                                                                                                 ,
                                             I certify that the records of the Department of Licensing show the persons          1ifuna, au-v-rt-i-amt
 leg                                         named hereon as registered owners and legal owners of the vehicle described.      Director. Department of Licensing
           Assignment by registered owner]




                                             Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years
                                             old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.

                                             I certify, to the best of my knowledge, the odometer reading is: +                                          (no tenths)       Transfer date           /       /
                                                                                                                               Odometer reacting in miles
 ;:,..                                       This reading is (check one):          Lithe actual mileage of the vehicle        Din excess of its mechanic limits              Snot the actual mileage.
                                             Signature of transferee/buyer                                                      Signature of transferor/seller
                                             X                                                                                  X
                                             PRINTED name of transferee/buyer                                                   PRINTED name of transferor/seller


                                             Address of transferee/buyer                                                        Address of transferor/seller

    :a
                          f:14 44 ,,i,                     itlikint            ' .t        ,'"'i       " ,0,, t         -                 •71/1770P,             ..i         t; ,,,,,A.,t _
                                                                                                                                                                                   ,,rt!
TD-420-002 (R/7/18)                                                                                                                                                EXHIBIT 3
                                                  21-00141-WLH11                        Doc 604-3           Filed 04/21/21              Entered 04/21/21 12:42:07Page
                                                                                                                                                                    Pg99ofof1212
         Sal -
                                                                                                          aii:cf;,,,,ift                  ' ,,„,.:. .        "„,,g11,4•i- ..                          _
                                                                                                   STATE OF WASHINGTON                                                                                    ;-
                                                                                         Vehicle Certificate of Title
                                                                                                         Title Number
                                      •./. ,                                                                1795778936

                                  Vehicle Identification Number (VIN)                            Year               Make                           Model                         Body style
                                    1M1PN4RY1MM001009                                               2021                    MACK                        TRACTOR                      TRACTOR TR
...N;
                                  Title Issue Date                       Odometer Miles                  Odometer Status                           Fuel Type
                                      01-Oct-2020                            0                     Exempt - 16,000+ gross weight Diesel                                                                   ,

                                  Scale Weight                      Gross Vehicle Weight Rating Code             Vehicle Color                    Prior Title State              Prior Title Number
;!tt,
                                      22,380                          Class 8 - 33,001 pounds and more                                                  Washington                   1792769461               0

                                  Comments
                                    150972/2020


 4
                                  Brands

                                                                                                                                 Sale price $
                                                                                                                                                                                                          Will
                                                                                                                                 Date of sale

                                  Buyer: You must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
                                                                                                                                                                                                          'st
                                  vehicle/vessel licensing office with the appropriate fees.
                                  Legal Owner: To release interest, sign below and give this title to the registered owner/transferee or to a vehicle licensing office                                        I!'
                                  with the proper fee within 10 days of satisfaction of the security interest, or you may be liable to the owner/transferee for penalties.
                                  Seller: You must complete a Report of Sale and file it with the Department of Licensing within 5 business days of the sale.
     %                            File at dol.wa.gov or at any vehicle licensing office or county auditor.
 o.                               Legal Owner                                                                              Registered Owner
                                      VFS US LLC                                                                               EASTERDAY FARMS
                                      PO BOX 26131                                                                             5235 N INDUSTRIAL WAY
                                      GREENSBORO NC 27402-6131                                                                 PASCO WA 99301-9562




                                  X
                                  Signature of first legal owner releases all interest in       Date                       Signature of registered owner releases all interest in       Date
                                  the vehicle described above. If signing for a business,                                  the vehicle described above. If signing for a business,
                                  include business name, signature, and title.                                             include business name, signature and title.


                                  X                                                                                        X
                                  Signature of second legal owner relea-,e, <1!I interest in    Date                       Signature of registered owner releases all interest in       Date                        ai
                                  the vehicle described above. If signing fora ousiness,                                   the vehicle described above. If signing for a business,
                                  include business name, signature, and title.                                             include business name, signature, and title.
                                                                                                                       ---i----
OA
                                  I certify that the records of the Department of Licensing show the persons              i ift 260.,    1-3Arvrt 4:6-072..                                               V
i,,yS1
     .                            named hereon as registered owners and legal owners of the vehicle described.             Director, Department of Licensing                                                        a)
                                                                                                                                                                                                          did
                                                                                                                                                                                                                    N
                                  Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years
         it by registered owner




                                  old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                    0
                                  I certify, to the best of my knowledge, the odometer reading is: #                                                (no tenths)     Transfer date        /     /
                                                                                                                           Odometer reading in miles
                                  This reading is (check one): Othe actual mileage of the vehicle lin
                                                                                                  ❑l excess of its mechanic limits ❑Onot the actual mileage.
                                  Signature of transferee/buyer                                                            Signature of transferor/ seller                                                          4
                                  X                                                                                        X                                                                                        ai
                                  PRINTED name of transferee/buyer                                                         PRINTED name of transferor/seller
                                                                                                                                                                                                                    a)
                                  Address of transferee/buyer                                                              Address of transferor/seller
                                                                                                                                                                                                              sil
                                                                                                                                                                                                                    0.
                                                      ii   io   -                                                                        ,AA:55,..        TitgicifF            Tin     yz.,,
                                       it,S7                             -           "         ' . 4c'           'CreT1,5.'
TD-420-002 (R/7/18)                                                                                                                                           EXHIBIT 3
                                        21-00141-WLH11                       Doc 604-3          Filed 04/21/21                    Entered 04/21/21 12:42:07PagePg1010ofof1212
                                               i    --   14:          •=-          A41% ,6g,•'4.       y"   ,.. :iL„ xiii.44'.N.,,3k, ,,gitttitiik&:          nit                  ,                        . s;
 1                                                                                                               STATE OF WASHINGTON                                                                               .
  -                                                                                                Vehicle Certificate of Title                                                                                     ,,.
                                                                                                                      Title Number                                   7 A3
                                                    ,,                                                                 1792867347

                                           Vehicle Identification Number (VIN)                               Year           Make                      Model                            Body style
 f                                                                                                                                                                                                                          is
                                               1M1PN4RY8MM001010                                               2021           MACK                      TRACTOR                         TRACTOR TR

 1,                                        Title Issue Date                       Odometer Miles                    Odometer Status                   Fuel Type
                                               03-Sep-2020                           0                        Exempt - 16,000+ gross weight Diesel
                                           Scale Weight                     Gross Vehicle Weight Rating Code              Vehicle Color               Prior Title State                Prior Title Number
                                               22,320                        Class 8 - 33,001 pounds and more                                                                                                           -
                                           Comments
  I                                            150972/2020


                                           Brands

                                                                                                                                     Sale price $                                                                  li

                                                                                                                                     Date of sale

                                           Buyer: You must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
                                           vehicle/vessel licensing office with the appropriate fees.
                                           Legal Owner: To release interest, sign below and give this title to the registered owner/transferee or to a vehicle licensing office
                                           with the proper fee within 10 days of satisfaction of the security interest, or you may be liable to the owner/transferee for penalties.
                                           Seller: You must complete a Report of Sale and file it with the Department of Licensing within 5 business days of the sale.
  fo                                       File at dol.wa.gov or at any vehicle licensing office or county auditor.
                                           Legal Owner                                                                        Registered Owner                                                                     Ix

 ii g                                          VFS US LLC                                                                         EASTERDAY FARMS
                                               PO BOX 26131                                                                       5235 N INDUSTRIAL WAY
                                               GREENSBORO NC 27402-6131                                                           PASCO WA 99301-9562
 4                                                                                                                                                                                                                     4;


                                                                                                                                                                                                                            4

iir~                                                                                                                                                                                                               is


                                           Signature of first legal owner releases at interest in           Date              Signature of registered owner releases all interest in          Date
                                           the vehicle described          If signing for a business,                          the vehicle described above. If signing for a business,
                                           include business name.    signature. Hod title.
                                                                   above                                                      include business name, signature and title.                                           -

 6••                                       X                                                                                  X                                                                                    itlt

                                           Signature of second legal owner releases all interest in         Date              Signature of registered owner releases all interest in          Date                               ai
                                           the vehicle described above. If signing for a business,                            the vehicle described above. If signing for a business,
                                           include business name, signature, and title.                                       include business name, signature, and title.                                                       co

                                                                                                                              ....----
                                                                                                                                 ,                                                                                               co
                                                                                                                                 f jitina.,   --3_eryrt 4—Ciell.,                                                                V
                                           I certify that the records of the Department of Licensing show the persons                                                                                                            O
                                           named hereon as registered owners and legal owners of the vehicle described.       Director. Department of Licensing
                                                                                                                                                                                                                                 co
                                           Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years
        [ Assignment by registered owner




                                           old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.

                                           I certify, to the best of my knowledge, the odometer reading is: +                                          (no tenths)    Transfer date           /      /                           0
                                                                                                                                                                                                                                 U)
                                                                                                                              Odometer reading in miles
                                           This reading is (check one): rithe actual mileage of the vehicle Ein excess of its mechanic limits Enot the actual mileage.                                                           To
                                           Signature of transferee/buyer                                                       Signature of transferor/seller
                                           X                                                                                   X                                                                                                 u
                                                                                                                                                                                                                                 °3
q                                          PRINTED name of transferee/buyer                                                  I PRINTED name of transferor/seller
                                                                                                                                                                                                                                 U)
                                           Address of transferee/buyer                                                         Address of transferor/seller
 it                                                                                                                                                                                                                *11


TD-420-002 (R/7/18)                                                                                                                                              EXHIBIT 3
                                                             SJI-r7 Doc 604-3
                                                   21-00141-WLH11                                           Filed 04/21/21           Entered 04/21/21 12:42:07PagePg1111ofof1212
                   it .•;i      :,„ N:t                                  :=?Ie i         :%.„:2f41i§::-:::: :;R "4-k„:gif Zg. I                                   i#, , ,i1=ti
  0                                                                                      STATE OF WASHINGTON
                                                                      Vehicle Certificate of Title
                                                                                                Title Number
                                                                                                                                                              /       94
                                                                                                 1792907476

               Vehicle Identification Number (VIN)                                      Year          Make                     Model                          Body style
                   1M1PN4RYXMM001011                                                     2021          MACK                       TRACTOR                         TRACTOR TR

               Title Issue Date                        Odometer Miles                          Odometer Status                 Fuel Type
                   03-Sep-2020                             0                            Exempt - 16,000+ gross weight Diesel

               Scale Weight                      Gross Vehicle Weight Rating Code                   Vehicle Color              Prior Title State              Prior Title Number
                   22,340                         Class 8 - 33,001 pounds and more
                                                                                                                                                                                           !
               Comments
  r,            150972/2020                                                                                                                                                          ;I


               Brands
                                                                                                                                                                                      ----:.,
                                                                                                               Sale price $

                                                                                                               Date of sale

               Buyer: You must apply for title within 15 calendar days of acquiring the vehicle to avoid a penalty. Take this signed title to a
                                                                                                                                                                                          _
               vehicle/vessel licensing office with the appropriate fees.
 iitg          Legal Owner: To release interest, sign below and give this title to the registered owner/transferee or to a vehicle licensing office
                                                                                                                                                                                      ot
               with the proper fee within 10 days of satisfaction of the security interest, or you may be liable to the owner/transferee for penalties.
               Seller: You must complete a Report of Sale and file it with the Department of Licensing within 5 business days of the sale.
 d4            File at dol.wa.gov or at any vehicle licensing office or county auditor,
               Legal Owner                                                                              Registered Owner                                                             lit,
                                                                                                                                                                                       .,.

                   VFS US LLC                                                                               EASTERDAY FARMS
                   PO BOX 26131                                                                             5235 N INDUSTRIAL WAY
                   GREENSBORO NC 27402-6131                                                                 PASCO WA 99301-9562




,A
lt,

               X                                                                                        X                                                                .._.
               Signature of first legal owner releases all interest in              LE.itu             Signature of registered owner releases all interest in             Date
               the vehicle described above. If signing for a business,                                 the vehicle described above. If signing for a business,
               include business name, signature. and title.                                            include business name, signature and title.

   ,           X                                                                                        X
               Signature of second legal owner releai-i,s Et i interest in          Date                Signature of registered owner releases all interest in            Date                    ai
               the vehicle described above. If signing for ,., business.                                the vehicle described above. If signing for a business,
               include business name, signature, and title.                                             include business name, signature, and title.
                                                                                                       ------
                                                                                                         ,...trana,
                                                                                                         /          ::.[3.1rVY14—.6-01                                                           -a
               I certify that the records of the Department of Licensing show the persons                                               ...                                                       O
               named hereon as registered owners and legal owners of the vehicle described.            Director. Departrnent of Licensing
                                                                                                                                                                                     g.          cc)
     Lct,      Federal regulation and state law require you to state the mileage when transferring ownership if the vehicle is less than 10 years
     c         old, unless exempt. Failure to complete this statement or providing a false statement may result in fines and/or imprisonment.
  it c)                                                                                                                                                                               k•         0
                                                                                                                                                                                                 C
        I      I certify, to the best of my knowledge, the odometer reading is: .                                               (no tenths)     Transfer date              /     /               0
        a)                                                                                             Odometer reading in miles
                                                                                                                                                                                                 1'127
  .-e .6))     This reading is (check one): Lithe actual mileage of the vehicle                       D in excess of its mechanic limits           li not the actual mileage.
                                                                                                                                                                                                 C
               Signature of transferee/buyer                                                            Signature of transferor/seller
               X                                                                                        X                                                                                        ai
    ,
Il; '   0
        E      PRINTED name of transferee/buyer                                                         PRINTED name of transferor/seller
                                                                                                                                                                                                 O.
        E
        cc                                                                                                                                                                           ._          w
                                                                                                                                                                                                 as
        -,g)   Address of transferee/buyer                                                              Address of transferor seller
                                                                                                                                                                                          4.ii
 1., 4(.                                                                                                                                                                                         C
                                                                                                                                                                                                 ct.
                              tgile     t :fir     :1..w                                                                                                                 ttr:-
                                                                                   ,Y          -7z 10 1. F                                        e
TD-420-002 (R17118)                                                                                                                      EXHIBIT 3
                      21-00141-WLH11 577)—
                                       Doc I-74W
                                            604-3cYD- Filed 04/21/21                                            4 3 7 04/21/21 12:42:07 Pg 12 of 12
                                                                                                               Entered                Page 12 of 12
